Citation Nr: 1209116	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  08-30 348	)	DATE
	)
  )


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

N. Kroes, Counsel

INTRODUCTION

The Veteran served on active duty from January 1969 to September 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

On October 13, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).  

In October 2008, the Veteran submitted a VA Form 9 perfecting his appeal as to the issues of entitlement to service connection for tinnitus and bilateral hearing loss, as identified in the September 2008 statement of the case. 


In correspondence received at the Board in October 2011, the Veteran, through his authorized representative, withdrew this appeal.  

As the Veteran has withdrawn his appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed without prejudice.




		
S.C. KREMBS
	Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


